Citation Nr: 0501803	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  He served in the Republic of Vietnam from December 
1968 to November 1969.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for alcohol dependence and post-traumatic 
stress disorder (PTSD).  

In a decision of August 2001, the RO denied the veteran's 
request for waiver of recovery of his VA indebtedness.  He 
timely appealed this determination.  However, in a decision 
of October 2003, the RO reversed it prior decision and 
granted the veteran retroactive pension benefits.  This grant 
eliminated the veteran's overpayment.  In the letter of 
October 2003 that informed the veteran of this decision, the 
RO also noted that this was considered a full grant of all 
benefits sought on appeal regarding his request for waiver of 
recovery of his VA indebtedness.  The veteran has not 
expressed any disagreement with this determination.  
Therefore, the Board of Veterans' Appeals (Board) finds that 
this issue is no longer in appellate status.

A review of the claims file indicates that the veteran has 
argued that he developed alcohol dependence as a result of 
post-traumatic stress disorder.  The issue of service 
connection for alcohol dependence, as secondary to PTSD, is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
submitted in November 2002, the veteran requested a video-
conference hearing before a DRO from the RO.  He requested 
that this video-conference hearing be conducted through the 
VA medical facility in El Paso, Texas.  The veteran was not 
scheduled for such a hearing nor given any type of 
notification regarding such a hearing, even notification of 
whether such a hearing was possible.  On a pre-certification 
(to the Board) checklist form completed in July 2004, the 
question was posed whether the veteran had requested a 
hearing before a DRO.  This question was marked "NO" by the 
RO reviewer.  On remand, the veteran should be contacted and 
informed of his options for a hearing before VA.  He should 
specifically be informed of whether a video-conference 
hearing at the El Paso VA medical facility is possible.  If 
the veteran responds that he still wishes to have a hearing, 
then the appropriate action should be taken to ensure such a 
hearing is provided.  The transcript of any hearing held 
should be associated with the claims file.

The veteran submitted a letter from the Social Security 
Administration (SSA) issued in December 1998 that informed 
him of the award of Supplemental Security Income benefits.  
This letter reported that the veteran had previously been 
determined "to meet the medical requirements for disability 
payments."  Based on this letter, it appears that the SSA 
developed and reviewed the veteran's medical records.  The 
pertinent medical records have not been requested or obtained 
from SSA.  In addition, the veteran has identified ongoing 
treatment for his claimed psychiatric disabilities at his 
local VA Medical Center (VAMC).  Treatment records were last 
obtained by the RO in April 2004.  On remand, the SSA and 
most recent VA medical records should be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

The veteran has claimed that his current PTSD is a result of 
a number of stressors he experienced during his service in 
Vietnam.  He related a stressor that occurred in July 1969 at 
a U. S. base in Chu Lai, Vietnam.  At the time he was 
assigned to either "SU #1, H&S Co., Mant Bn., 1st FSR/FLC FMF 
Pac," or "SU #1, H&S Co., FLSG A, 3/SERVBN(-) FLC FMF."  
The veteran asserted that due to an altercation between a 
white marine and a black marine, a race riot (to include 
small arms fire) broke out that resulted in the wounding and 
killing of U. S. servicemembers.  He reported that he had 
witnessed this fighting and was threatened with deadly force 
by another marine during the riot.  The Board finds that the 
veteran and his military records have provided sufficient 
detail that a request to the U. S. Armed Forces Center for 
Research of Unit Records (Center) to verify this stressor 
should be made.  In addition, the veteran has claimed that he 
was subjected to heavy mortar and artillery attack while 
stationed at Da Nang and Chu Lai.  The appropriate unit 
Operational Reports - Lessons Learned (OR-LLs) and unit and 
organizational histories should be requested.  On remand, VA 
should provide the Center with information regarding the 
veteran's alleged stressor in July 1969, his stressor 
statements, and his service personnel records, and request 
that the July 1969 stressor be verified.

Based on the veteran's reported stressors, some healthcare 
providers have found that he currently suffers with PTSD.  
After the Center has responded to the above development, the 
RO should make a determination on whether any alleged 
stressor has been verified.  Should any of the veteran's 
reported stressors be verified, another VA psychiatric 
examination would prove helpful to determine whether a 
diagnosis of PTSD is supported by a verified stressor.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The AOJ should contact the veteran 
and inform him of his options for a 
hearing before VA.  He should 
specifically be informed whether a video-
conference hearing between himself at the 
VAMC in El Paso, Texas, is possible with 
a DRO.  If the veteran provides a timely 
affirmative response, all actions 
necessary to schedule and hold the 
requested hearing should be completed.  A 
transcript of any hearing conducted 
should be associated with the claims 
file.  

2.  The AOJ should contact the 
appropriate office of the SSA and request 
copies of all medical evidence regarding 
the veteran's disabilities that are in 
its possession.  If the SSA cannot locate 
these records, they should be requested 
to provide an affirmative response that 
these records are unavailable and no 
further search for these records was 
being conducted.  All responses and 
evidence provided should be associated 
with the claims file.

3.  The AOJ should contact the VA Medical 
Center in El Paso, Texas, and request 
copies of the veteran's inpatient and 
outpatient treatment dated from April 
2004 to the present time.  These records 
should be incorporated into the veteran's 
claim file.

4.  Advise the veteran to submit a 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

5.  The AOJ should contact the U. S. 
Armed Services Center for Research of 
Unit Records and request that they 
attempt to verify the veteran's alleged 
in-service stressors, including, but not 
limited to:  1) The veteran asserted that 
due to an altercation between a white 
marine and a black marine, a race riot 
(to include small arms fire) broke out 
that resulted in the wounding and killing 
of U. S. servicemembers.  He reported 
that he had witnessed this fighting and 
was threatened with deadly force by 
another marine during the riot.  This 
event occurred in July 1969 at a U. S. 
base in Chu Lai, Vietnam.  At the time he 
was assigned to either "SU #1, H&S Co., 
Maint Bn., 1st FSR/FLC FMF Pac," or "SU 
#1, H&S Co., FLSG A, 3/SERVBN(-) FLC 
FMF" (His service personnel records 
indicate that he transferred from the 
former to the latter unit in mid-July 
1969); and 2) he also alleged being 
subjected to heavy enemy artillery/mortar 
fire while stationed with the "Engr 
Maint Co, Maint Bn, 1st FSR/FLC, FMF Pac" 
at Da Nang, Vietnam from December 1968 to 
February 1969; and while stationed with 
the "SU #1, H&S Co., Maint Bn., 1st 
FSR/FLC FMF Pac," and "SU #1, H&S Co., 
FLSG A, 3/SERVBN(-) FLC FMF" at Chu Lai, 
Vietnam from February to November 1969.

The Center should also be requested to 
provide any available Operational Reports 
- Lessons Learned (OR-LLs) and unit and 
organizational histories for:  1) "Engr 
Maint Co, Maint Bn, 1st FSR/FLC, FMF Pac" 
for the period from December 1968 to 
February 1969; 2) "SU #1, H&S Co., Maint 
Bn., 1st FSR/FLC FMF Pac" for the period 
from February to July 1969; and 3) "SU 
#1, H&S Co., FLSG A, 3/SERVBN(-) FLC 
FMF" for the period from July to 
November 1969.

The Center should be provided with copies 
of all appropriate documentation, to 
include the veteran's service personnel 
records.  Its response and any evidence 
provided should be incorporated into the 
claims file.

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, the AOJ 
should make a determination on whether 
any alleged in-service stressors are 
corroborated by the evidence of record.  
The AOJ should make a written report for 
the record on its determination of 
whether any additional in-service 
stressors have been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.  In making these 
determinations, the RO should determine 
whether the application of the provisions 
at 38 U.S.C.A. § 5107(b) (West 2002) and 
38 C.F.R. § 3.102 (2004) (reasonable 
doubt); and 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(1) (circumstances of 
combat) are appropriate.  

7.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.  The purpose of this 
examination is to determine the existence 
and etiology of any PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  Accompanying these instructions 
should be a determination by the AOJ if 
the record has verified any claimed 
stressors.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the AOJ as verified by the 
record.  The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

8.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the AOJ should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
AOJ should implement corrective 
procedures.  

9.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 



regulations and consideration of any 
additional information obtained.  In 
addition, the AOJ should determine 
whether the provisions of 38 U.S.C.A. 
§ 5107(b) (West 2002) and 38 C.F.R. 
§ 3.102 (2004) (reasonable doubt); and 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)(1) (circumstances of combat) 
are applicable to the claim for service 
connection for PTSD.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 




 Department of Veterans Affairs


